DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                            Patent
                 (US 10,839,795 B2)
                  Instant Application
                       (17/099,060)
1. A method comprising: 
         determining, by a speech processing system and based at least in part on first speech data received from a first audio playback device in an environment, first audio content and a group of devices that is to output the first audio content, the group of devices including the first audio playback device and a second audio playback device; 
         sending first audio data to the first audio playback device for synchronized output of the first audio content by the first audio playback device and the second audio playback device; 
      determining, by the speech processing system and based at least in part on second speech data received from the first audio playback device, second audio content; 
          determining, by the speech processing system, that the second speech data omits to target a specific output device; determining that a predetermined time period has not lapsed since the first speech data was received at a time of, or before, receipt of the second speech data; 
          selecting the group of devices for output of the second audio content based at least in part on the predetermined time period having not lapsed at the time; and
        sending second audio data to the first audio playback device for synchronized output of the second audio content by the first audio playback device and the second audio playback device
1. A method comprising: 
         determining, based at least in part on first data representing a first utterance, first audio content and one or more output devices; 





          sending second data for output of the first audio content by the one or more output devices; 


         determining, based at least in part on third data representing a second utterance, second audio content; determining that the third data omits a specific output device; 
          determining, based at least in part on the determining that the third data omits the specific output device, a stored preference specifying one or more preferred output devices; 
         


        selecting, based at least in part on the stored preference, the one or more preferred output devices for output of the second audio content; and  
     
          sending fourth data for output of the second audio content by the one or more preferred output devices.


       Claim 1, 8 and 15 of the instant application is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,839,795 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the reference Khan (US PGPUB 2016/0155443 A1) discloses “determining… a stored preference specifying one or more preferred output devices” (para. [0084]-[0085]; para. [0290]), “selecting, based at least in part on the stored preference, the one or more preferred output devices” (para. [0084]-[0085]; para. [0290]); and “output of the second audio content by the one or more preferred output devices” (para. [0084]-[0085]; para. [0290]).  It would have been obvious before the effective filing of the invention to use the missing features of the instant application, as taught by Khan for all the reasons described by Khan such as providing an overall superior user experience in task execution (Khan, Abstract; para. [0022])


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.         Claims 1, 5-8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mixter US PGPUb2018/0122378 A1 (“Mixter”) in view of Khan et al US PGPUB 2016/0155443 A1 (“Khan”)
        Per Claim 1, Mixter discloses a method comprising: 
              determining, based at least in part on first data representing a first utterance, first audio content and one or more output devices (para. [0020]; para. [0125]; (e.g., via voice: “Play Lady Gaga on <nickname of voice-interface device>”, “Play Lady Gaga locally”,…, para. [0161]);
             sending second data for output of the first audio content by the one or more output devices (para. [0027]-[0029]; para. [0058]; a target device (or device group) for the voice input 403 from among the devices…, para. [0125]); 
             determining, based at least in part on third data representing a second utterance, second audio content (para. [0007]; the user 402 utters another voice input “pause”…, para. [0119]; The user then requests “next,” the voice-activated device advances to the next track in the Lady Gaga music in accordance with the request…, para. [0157]); 
           determining that the third data omits a specific output device (The voice-activated electronic device is configured to record a subsequent voice input, in which an indication of a target device is absent…, para. [0007]; para. [0157]); 
          sending fourth data for output of the second audio content by the one or more output devices (para. [0027]-[0029]; para. [0058]; a target device (or device group) for the voice input 403 from among the devices…, para. [0125]);
           Mixter does not explicitly disclose determining, based at least in part on the determining that the third data omits the specific output device, a stored preference specifying one or more preferred output devices, selecting, based at least in part on the stored preference, the one or more preferred output devices for output of the second audio content or sending fourth data for output of the second audio content by the one or more preferred output devices
            However, these features are taught by Khan:
           determining, based at least in part on the determining that the third data omits the specific output device, a stored preference specifying one or more preferred output devices (para. [0084]-[0085]; para. [0290]);
          selecting, based at least in part on the stored preference, the one or more preferred output devices for output of the second audio content (para. [0053]; para. [0084]-[0085]; para. [0290]); and 
          sending fourth data for output of the second audio content by the one or more preferred output devices (para. [0053]; para. [0084]-[0085]; para. [0290], playing music as implying sent audio data/content for output)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Khan with Mixter in arriving at “determining, based at least in part on the determining that the third data omits the specific output device, a stored preference specifying one or more preferred output devices, selecting, based at least in part on the stored preference, the one or more preferred output devices for output of the second audio content” and “sending fourth data for output of the second audio content by the one or more preferred output devices”, because such combination would have resulted in providing an overall superior user experience in task execution (Khan, Abstract; para. [0022])
            Per Claim 5, Mixter in view of Khan discloses the method of claim 1, 
               Mixter discloses wherein the fourth data comprises an audio file representing the second audio content (para. [0029]; The request in voice input 403 may be a request to initiate playback of media content (e.g., video, music)…, para. [0146]).              
Khan  
            Per Claim 6, Mixter in view of Khan discloses the method of claim 1, 
               Khan discloses: in response to the determining that the third data omits the specific output device: determining that the first audio content is not being output by the one or more output devices, wherein the determining the stored preference is further based at least in part on the determining that the first audio content is not being output by the one or more output devices (para. [0053]; para. [0117]-[0118]; General commands can omit a device, and arbitration can select an appropriate device…, para. [0290]). 
          Per Claim 7, Mixter in view of Khan discloses the method of claim 1, 
              Khan discloses: in response to the determining that the third data omits the specific output device: determining that the third data is not associated with a category of music-related commands, wherein the determining the stored preference is further based at least in part on the determining that the third data is not associated with the category of music-related commands (Tasks can have associated task names that can be chosen as familiar to a user (e.g., “play music,” “call Mom,” “Send an email to Jim,” “turn on the kitchen lights,” or the like). …, para. [0098]; para. [0117]-[0119]; para. [0290], “call Mom,” “Send an email to Jim,” “turn on the kitchen lights,” as not associated with a category of music related commands).
            Per Claim 8, Mixter discloses a system comprising: 
                 one or more processors (para. [0035]); and
                  memory storing computer-executable instructions that, when executed by the one or more processors (para. [0035]), cause the one or more processors to: 
                 determine, based at least in part on first data representing a first utterance, first audio content and one or more output devices (para. [0020]; para. [0125]; (e.g., via voice: “Play Lady Gaga on <nickname of voice-interface device>”, “Play Lady Gaga locally”…, para. [0161]);
                send second data for output of the first audio content by the one or more output devices (para. [0027]-[0029]; para. [0058]; a target device (or device group) for the voice input 403 from among the devices…, para. [0125]);
                  determine, based at least in part on third data representing a second utterance, second audio content (para. [0007]; the user 402 utters another voice input “pause”…, para. [0119]; The user then requests “next,” the voice-activated device advances to the next track in the Lady Gaga music in accordance with the request…, para. [0157]);  
                determine that the third data omits a specific output device (The voice-activated electronic device is configured to record a subsequent voice input, in which an indication of a target device is absent…, para. [0007]; para. [0157]);
             send fourth data for output of the second audio content by the one or more output devices (para. [0027]-[0029]; para. [0058]; a target device (or device group) for the voice input 403 from among the devices…, para. [0125])
             Mixter does not explicitly disclose determine, based at least in part on determining that the third data omits the specific output device, a stored preference specifying one or more preferred output devices, select, based at least in part on the stored preference, the one or more preferred output devices for output of the second audio content or send fourth data for output of the second audio content by the one or more preferred output devices 
            However, these features are taught by Khan:
           determine, based at least in part on determining that the third data omits the specific output device, a stored preference specifying one or more preferred output devices (para. [0084]-[0085]; para. [0290]);
          select, based at least in part on the stored preference, the one or more preferred output devices for output of the second audio content (para. [0053]; para. [0084]-[0085]; para. [0290]); and 
          send fourth data for output of the second audio content by the one or more preferred output devices (para. [0053]; para. [0084]-[0085]; para. [0290], playing music as implying sent audio data/content for output)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Khan with Mixter in arriving at “determine, based at least in part on determining that the third data omits the specific output device, a stored preference specifying one or more preferred output devices, select, based at least in part on the stored preference, the one or more preferred output devices for output of the second audio content and send fourth data for output of the second audio content by the one or more preferred output devices”, because such combination would have resulted in providing an overall superior user experience in task execution (Khan, Abstract; para. [0022]).
            Per Claim 13, Mixter in view of Khan discloses the system of claim 8, 
               Khan discloses wherein the computer-executable instructions, when executed by the one or more processors, further cause the one or more processors to, in response to determining that the third data omits the specific output device: determine that the first audio content is not being output by the one or more output devices, wherein determining the stored preference is further based at least in part on determining that the first audio content is not being output by the one or more output devices (para. [0053]; para. [0117]-[0118]; General commands can omit a device, and arbitration can select an appropriate device…, para. [0290]).
            Per Claim 14, Mixter in view of Khan discloses the system of claim 8, 
              Khan discloses wherein the computer-executable instructions, when executed by the one or more processors, further cause the one or more processors to, in response to determining that the third data omits the specific output device: determine that the third data is not associated with a category of music-related commands, wherein determining the stored preference is further based at least in part on determining that the third data is not associated with the category of music-related commands (Tasks can have associated task names that can be chosen as familiar to a user (e.g., “play music,” “call Mom,” “Send an email to Jim,” “turn on the kitchen lights,” or the like). …, para. [0098]; para. [0117]-[0119]; para. [0290], “call Mom,” “Send an email to Jim,” “turn on the kitchen lights,” as not associated with a category of music related commands).

 2.         Claims 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mixter in view of Khan and Drinkwater et al US PGPUB 2018/0070187 A1 (“Drinkwater”)
           Per Claim 15, Mixter discloses a method comprising: 
               determining, based at least in part on first data, first audio content and one or more output devices (para. [0020]; para. [0125]; (e.g., via voice: “Play Lady Gaga on <nickname of voice-interface device>”, “Play Lady Gaga locally”…, para. [0161]); 
              sending second data for output of the first audio content by the one or more output devices (para. [0027]-[0029]; para. [0058]; a target device (or device group) for the voice input 403 from among the devices…, para. [0125]);  
             determining, based at least in part on third data, second audio content (para. [0007]; the user 402 utters another voice input “pause”…, para. [0119]; The user then requests “next,” the voice-activated device advances to the next track in the Lady Gaga music in accordance with the request…, para. [0157]);
             determining that the third data does not specify any output devices (The voice-activated electronic device is configured to record a subsequent voice input, in which an indication of a target device is absent…, para. [0007]; para. [0157]); 
              sending fourth data to at least one of the first output device or the second output device (para. [0027]-[0029]; para. [0058]; a target device (or device group) for the voice input 403 from among the devices…, para. [0125]);
             Mixter does not explicitly disclose determining, based at least in part on determining that the third data does not specify any output devices, and based at least in part on a stored preference, a group of output devices for outputting the second audio content, the group of output devices including a first output device and a second output device
            However, this feature is taught by Khan (para. [0085]; para. [0290]; When more than one preferred device is available..., para. [0334])
           Mixter in view of Khan does not explicitly disclose sending fourth data to at least one of the first output device or the second output device for synchronized output of the second audio content by the first output device and the second output device
          However, this feature is taught by Drinkwater (para. [00016]-[0017]) 
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Khan with Mixter in arriving at “determining, based at least in part on determining that the third data does not specify any output devices, and based at least in part on a stored preference, a group of output devices for outputting the second audio content, the group of output devices including a first output device and a second output device”, as well as to combine the teachings of Drinkwater with the method of Mixter in view of Khan in arriving at “sending fourth data to at least one of the first output device or the second output device for synchronized output of the second audio content by the first output device and the second output device”, because such combinations would have resulted in providing an overall superior user experience in task execution (Khan, Abstract; para. [0022]) and maintaining a user’s listening experience (Drinkwater, Abstract; para. [0002])
            Per Claim 16, Mixter in view of Khan and Drinkwater discloses the method of claim 15, 
           Mixter discloses wherein: the one or more output devices comprise a second group of output devices including a third output device and a fourth output device (para. [0024]); and 
           Drinkwater discloses: the sending of the second data comprises sending the second data to at least one of the third output device or the fourth output device for synchronized output of the first audio content by the third output device and the fourth output device (para. [0006]; para. [0015]-[0017]). 
          Per Claim 18, Mixter in view of Khan and Drinkwater discloses the method of claim 15, 
             Drinkwater disclose wherein the fourth data includes an instruction for an output device of the group of output devices to retrieve, via a local area network (LAN), the second audio content from a content source located in an environment of the group of output devices (para. [0015]). 
         Per Claim 19, Mixter in view of Khan and Drinkwater discloses the method of claim 15, 
              Khan discloses in response to the determining that the third data does not specify any output devices: determining that the third data is not associated with a category of music-related commands, wherein the determining the group of output devices is further based at least in part on the determining that the third data is not associated with the category of music-related commands (Tasks can have associated task names that can be chosen as familiar to a user (e.g., “play music,” “call Mom,” “Send an email to Jim,” “turn on the kitchen lights,” or the like). …, para. [0098]; para. [0117]-[0119]; para. [0290], “call Mom,” “Send an email to Jim,” “turn on the kitchen lights,” as not associated with a category of music related commands). 
           Per Claim 20, Mixter in view of Khan and Drinkwater discloses the method of claim 15, 
               Khan discloses in response to the determining that the third data does not specify any output devices: determining that the first audio content is not being output by the one or more output devices, wherein the determining the group of output devices is further based at least in part on the determining that the first audio content is not being output by the one or more output devices (para. [0053]; para. [0117]-[0118]; General commands can omit a device, and arbitration can select an appropriate device…, para. [0290]).

3.     Claims 2, 4, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mixter in view of Khan as applied to claims 1 and 8 above, and further in view of Gundeti et al US PGPUB 2015/0170665 A1 (“Gundeti”)
           Per Claim 2, Mixter in view of Khan discloses the method of claim 1, 
               Mixter in view of Khan does not explicitly disclose performing natural language understanding (NLU) processing on the first data, wherein the determining the first audio content and the one or more output devices is based at least in part on the performing the NLU processing on the first data or performing the NLU processing on the third data, wherein the determining the second audio content and the determining that the third data omits the specific output device is based at least in part on the performing the NLU processing on the third data
              However, these features are taught by Gundeti:
             performing natural language understanding (NLU) processing on the first data, wherein the determining the first audio content and the one or more output devices is based at least in part on the performing the NLU processing on the first data (The speech command service 108 may also comprise a natural language understanding component (NLU) 132 that determines user intent based on user speech that is recognized by the speech…, para. [0030]; para. [0037]; The background audio command 304 may include an indication that the specified audio content is considered background content. …, para. [0046]; para. [0048]-[0049]); and 
            performing the NLU processing on the third data, wherein the determining the second audio content and the determining that the third data omits the specific output device is based at least in part on the performing the NLU processing on the third data (The speech command service 108 may also comprise a natural language understanding component (NLU) 132 that determines user intent based on user speech that is recognized by the speech…, para. [0030]; FIG. 5 illustrates an example method 500 that may be implemented in an audio-based or speech-based system such as discussed above to play foreground audio content such as speech messages…, para. [0053]) 
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Gundeti with the method of Mixter in view of Khan in arriving at “performing natural language understanding (NLU) processing on the first data, wherein the determining the first audio content and the one or more output devices is based at least in part on the performing the NLU processing on the first data” and “performing the NLU processing on the third data, wherein the determining the second audio content and the determining that the third data omits the specific output device is based at least in part on the performing the NLU processing on the third data”, because such combination would have resulted in determining a user’s intent (Gundeti, para. [0030])
            Per Claim 4, Mixter in view of Khan discloses the method of claim 1,
                Mixter in view of Khan does not explicitly disclose wherein the fourth data includes a uniform resource locator (URL) associated with a content source of the second audio content
               However, this feature is taught by Gundeti (para. [0035])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Gundeti with the method of Mixter in view of Khan in arriving at “wherein the fourth data includes a uniform resource locator (URL) associated with a content source of the second audio content”, because such combination would have resulted in providing an identifier of the content to be played (Gundeti, para. [0035])
          Per Claim 9, Mixter in view of Khan discloses the system of claim 8, 
              Mixter discloses wherein the computer-executable instructions, when executed by the one or more processors, further cause the one or more processors to: receive the first data from an output device of the one or more output devices (para. [0040]-[0041]; para. [0159]-[0160]); and
              Mixter in view of Khan does not explicitly disclose to: perform natural language understanding (NLU) processing on the first data, wherein determining the first audio content and the one or more output devices is based at least in part on performing the NLU processing on the first data
             However, this feature is taught by Gundeti (The speech command service 108 may also comprise a natural language understanding component (NLU) 132 that determines user intent based on user speech that is recognized by the speech…, para. [0030]; para. [0037]; The background audio command 304 may include an indication that the specified audio content is considered background content. …, para. [0046]; para. [0048]-[0049]);
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Gundeti with the method of Mixter in view of Khan in arriving at “to: perform natural language understanding (NLU) processing on the first data, wherein determining the first audio content and the one or more output devices is based at least in part on performing the NLU processing on the first data”, because such combination would have resulted in determining a user’s intent (Gundeti, para. [0030])
          Per Claim 10, Mixter in view of Khan discloses the system of claim 8,
             Mixter in view of Khan does not explicitly disclose wherein the computer-executable instructions, when executed by the one or more processors, further cause the one or more processors to: perform natural language understanding (NLU) processing on the third data or determine an intent to play music based at least in part on performing the NLU processing on the third data, wherein determining the second audio content is based at least in part on determining the intent to play music
             However, these features are taught by Gundeti:
             wherein the computer-executable instructions, when executed by the one or more processors, further cause the one or more processors to: perform natural language understanding (NLU) processing on the third data (The speech command service 108 may also comprise a natural language understanding component (NLU) 132 that determines user intent based on user speech that is recognized by the speech…, para. [0030]; para. [0037]; The background audio command 304 may include an indication that the specified audio content is considered background content. …, para. [0046]; para. [0048]-[0049]); and 
           determine an intent to play music based at least in part on performing the NLU processing on the third data, wherein determining the second audio content is based at least in part on determining the intent to play music (para. [0014]; The speech command service 108 may also comprise a natural language understanding component (NLU) 132 that determines user intent based on user speech that is recognized by the speech…, para. [0030]; para. [0037]; para. [0045]; The background audio command 304 may include an indication that the specified audio content is considered background content. …, para. [0046]; para. [0048]-[0049]);  
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Gundeti with the method of Mixter in view of Khan in arriving at “wherein the computer-executable instructions, when executed by the one or more processors, further cause the one or more processors to: perform natural language understanding (NLU) processing on the third data” and “determine an intent to play music based at least in part on performing the NLU processing on the third data, wherein determining the second audio content is based at least in part on determining the intent to play music”, because such combination would have resulted in determining an appropriate action that may be performed by the devices in response to the user input/commands (Gundeti, para. [0037]).
         Per Claim 12, Mixter in view of Khan discloses the system of claim 8, 
             Mixter in view of Khan does not explicitly disclose wherein the fourth data includes a link to an audio file representing the second audio content.
             However, this feature is taught by Gundeti (para. [0035])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Gundeti with the method of Mixter in view of Khan in arriving at “wherein the fourth data includes a link to an audio file representing the second audio content”, because such combination would have resulted in providing an identifier of the content to be played (Gundeti, para. [0035]).             

 4.     Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mixter in view of Khan as applied to claim 1 above, and further in view of Drinkwater
           Per Claim 3, Mixter in view of Khan discloses the method of claim 1, 
             Khan discloses wherein: the one or more preferred output devices comprise a group of output devices including a first output device and a second output device (para. [0089; para. [0334]); and
             Mixter in view of Khan does not explicitly disclose the sending of the fourth data comprises sending the fourth data to at least one of the first output device or the second output device for synchronized output of the second audio content by the first output device and the second output device
             However, this feature is taught by Drinkwater (para. [0076]-[0077])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Drinkwater with the method of Mixter in view of Khan in arriving at “the sending of the fourth data comprises sending the fourth data to at least one of the first output device or the second output device for synchronized output of the second audio content by the first output device and the second output device”, because such combination would have resulted in maintaining a user’s listening experience (Drinkwater, Abstract; para. [0002]).
           Per Claim 11, Mixter in view of Khan discloses the system of claim 8, 
               Khan discloses wherein: the one or more preferred output devices comprise a group of output devices including a first output device and a second output device (para. [0089]; para. [0334])           
             Mixter in view of Khan does not explicitly disclose sending the fourth data comprises sending the fourth data to at least one of the first output device or the second output device for synchronized output of the second audio content by the first output device and the second output device
             However, this feature is taught by Drinkwater (para. [0076]-[0077])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Drinkwater with the method of Mixter in view of Khan in arriving at “sending the fourth data comprises sending the fourth data to at least one of the first output device or the second output device for synchronized output of the second audio content by the first output device and the second output device”, because such combination would have resulted in maintaining a user’s listening experience (Drinkwater, Abstract; para. [0002]).

5.     Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mixter in view of Khan and Drinkwater as applied to claim 15 above, and further in view of Gundeti
            Per Claim 17, Mixter in view of Khan and Drinkwater discloses the method of claim 15, 
              Mixter in view of Khan and Drinkwater does not explicitly disclose wherein the fourth data includes a uniform resource locator (URL) associated with a content streaming source that is usable to stream the second audio content
           However, this feature is taught by Gundeti (para. [0035])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Gundeti with the method of Mixter in view of Khan and Drinkwater in arriving at “wherein the fourth data includes a uniform resource locator (URL) associated with a content streaming source that is usable to stream the second audio content.”, because such combination would have resulted in providing an identifier of the content to be played (Gundeti, para. [0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658